First, I would like to
congratulate His Excellency Mr. Jean Ping of Gabon, on
his election as the President of the General Assembly.
We meet in New York under conditions of high
security. All over the world, Governments,
corporations and individuals are allocating vast
resources to combat terrorism. The Beslan massacre
last month and the Jakarta bombing two weeks ago
remind us once again that the war against terrorism is a
long struggle. Fighting it requires us to cooperate
worldwide. It is also important for us to understand
more deeply why terrorists are prepared to sacrifice
their own lives to take the lives of others, including
those of innocent children.
The human condition has not changed. There is in
human beings a restless, competitive spirit that strives
to get ahead, make discoveries and order or reorder the
world according to their values and world-view. It is a
drive that can lead to great good or great evil.
The greatest evil is often committed out of a
sense of self-righteousness. That has been the case
throughout history. Al Qaeda carries out its actions in
the name of Islam, which is a gross perversion.
Religious wars are the most cruel because human
beings are maimed and killed in the name of the divine.
Ethnic and ideological conflicts sometimes turn
30

genocidal when one side believes that right is
completely on its side.
Unrestrained economic competition can also lead
to grave injustice. Without rules, ruthless economic
competition will return us to the jungle. Without the
World Trade Organization (WTO), globalization can
become a tool with which the strong can dominate the
weak, just as in an earlier period entire continents were
carved up by imperial Powers.
Global organizations like the United Nations and
WTO give us hope that this century can be more
civilized than previous ones. We need rules that put
limits on our competitiveness in the political and
economic arenas. As in the Olympic Games, clear rules
and their rigorous enforcement enable individuals to
compete fiercely and triumph within a framework of
sportsmanship and fairness. The rules are not there to
dampen our natural competitive spirit, but to direct it
towards positive achievement.
But the rules have to be determined by common
agreement. Their legitimacy is derived from the shared
values that bind participants together. They have to
evolve, along with our evolving sense of what is fair
and proper. They cannot be imposed. If they are
imposed, what we have will not be the Olympics but
the gladiatorial pits of the Roman Colosseum.
At the most fundamental level, discussions and
debates in the United Nations and WTO are really
about the values that bind us together as human beings.
As the world grows smaller, our sense of
interdependence grows. As we interact more, we
discover that we are more similar than we think. So
many problems like global warming, epidemics and
terrorism can only be overcome if we work together.
So many new opportunities can only be fully exploited
if we combine our efforts.
Yes, we have become closer. We celebrated together
when for the first time the human genome was mapped a
few years ago. We grieved as one on 11 September
2001. The slaughter of children at Beslan outraged us
all. But will we ever be the same? That is not possible.
It is neither in our biological nature nor in the nature of
the historical process for human societies to converge
and become identical. Even the same society changes
over time in response to changing conditions.
There is in each and everyone of us a deep desire
to be free, to experiment and to be better than others
around us. Like all forms of energy, human energy
must be channelled so that it is constructive and not
destructive. That is the challenge of governance at all
levels, from the village all the way to global
institutions. With the world becoming a village because
of the ease of travel and instant communication, the
design of global institutions is very important. They
help us solve problems which we cannot solve
individually and set limits on acceptable behaviour.
The problem of Palestine, for example, cannot be
solved without the participation of the larger global
community. All of us are aware of the rights and
wrongs, and sometimes particular issues are right or
wrong, depending on our perspective. However, we
should never lose hope. We should always look for new
and creative ways to break old deadlocks. After all, it
was only a few years ago that the prospects for peace
seemed so much brighter.
I remember when, as Singapore’s Trade Minister,
I met the Israeli Trade Minister at Davos in the year
2000. He said that he would like to visit me in
Singapore with his Palestinian counterpart and,
together with me, to take a boat to the Singapore
industrial park on a nearby Indonesian island, where he
hoped that we could all be received by the Indonesian
Trade Minister. I was inspired and immediately worked
with my Indonesian counterpart on this project of
understanding and goodwill. Unfortunately, within half
a year, the intifada began and the cycle of violence
became steadily worse. It all seems such a long time
ago. However, we must never give up. With goodwill
and statesmanship on both sides, and with the support
of all of us in the international community, it is
possible to re-establish trust and to start again.
Moreover, the international community should
not allow the deteriorating relationship across the
Taiwan Straits to spin out of control. The push towards
independence by certain groups on Taiwan is most
dangerous, because it will lead to war with mainland
China and will drag in other countries. The stability of
the entire Asia-Pacific region is at stake. Not many
years ago, the relationship between the mainland and
Taiwan was much better. In 1991, Asia-Pacific Economic
Cooperation (APEC) — a grouping of economies around
the Pacific Ocean — admitted China, Taiwan and Hong
Kong on the basis of certain agreed principles. At an
APEC meeting in 1992, I remember joining the Trade
Ministers of China, Taiwan and Hong Kong for a
relaxed lunch in Bangkok. Later, in 1993,
31

representatives from China and Taiwan met in Singapore
for informal talks, with both sides acknowledging, “One
China: to each its own interpretation”.
All problems seemed soluble then. But, in 1994,
Taiwanese President Lee Teng-hui gave a shocking
interview to a Japanese magazine, describing himself
as a Moses leading his people out of Egypt. From then
on, cross-straits relations went from bad to worse as
pro-independence forces on Taiwan became
increasingly adventurous. As in the Middle East, the
international community has a strong vested interest in
supporting a peaceful resolution of cross-straits
conflict, based on the “one China” position that was
adopted and settled by the United Nations in 1971.
Even when the United Nations has no legal
authority to enforce its wishes, its views carry moral
weight. This legitimacy of the Organization is derived
from its broad membership, its transparent processes
and the active participation of Member States. It is
important that the Security Council — which has the
power to adopt resolutions binding on all United
Nations Member States — be reformed and enlarged so
as to reflect the reality of the current international
environment.
We need rules that enable us to make decisions
and to express our collective judgement of right and
wrong, and those rules must evolve in response to new
challenges. However, we cannot expect unanimity of
views on all matters. Human society is changing all the
time. New scientific discoveries present new
challenges, to which different societies must respond
differently. On matters of religious belief, for example,
no one should expect convergence. Our disagreements
over issues like the death penalty, abortion, the nature
of democracy, gay rights, animal rights and therapeutic
cloning are, in a sense, inevitable and necessary.
What we profoundly need is respect for plurality in
the world — respect built on the common substrate that
defines us as civilized human beings in the twenty-first
century. In the nineteenth century, slavery was abolished.
In the twentieth century, gender equality became the
norm. In this century, we must add more layers to what
we share in common. And, upon that shared substrate, we
should not only accept diversity, but encourage it. Indeed,
as with biological diversity, it is essential for human
progress that there should be cultural and political
diversity in the world. Without such diversity, our
ability to respond to new challenges will be weakened.
For all their imperfections, the United Nations
and the World Trade Organization (WTO) represent
this diversity in unity. At the WTO, the process of
multilateral trade negotiations — however complicated
and arduous they may be — is still a more civilized
method of resolving conflicts and harmonizing national
differences than erecting protectionist walls and
fighting trade wars.
Respecting plurality does not mean that we stop
recognizing strengths and weaknesses; that would be
hypocrisy. Some cultural values are more suited than
others to modern times. Some economic systems are
more productive. Some political systems are better able
to mobilize the creative energies of their people. But
none of us should force our views on others. We should
never impose a particular political or economic system
on societies with different histories and traditions.
What we need instead is an environment that
encourages mutual learning and healthy competition.
For that, we need to respect one another.
As is recognized in the Millennium Development
Goals, there is no one-size-fits-all solution to the
challenge of human development. When Singapore
became independent in 1965, there was no ready
solution that fitted us; we had to seek our own way
forward. Many countries helped us with aid and advice,
and we remain grateful to them. The United Nations
Development Programme provided valuable assistance.
With no natural resources, we had to organize
ourselves in a practical way, add value and be of
service to others. Little by little, we worked out
pragmatic solutions to our problems. Good governance
was a precondition for all our efforts. We were tough
on corruption and crime.
When, in the 1970s, we witnessed attempts by
international drug dealers to target young
Singaporeans, our Parliament adopted draconian laws.
We were criticized by some of our friends in the
Western media, but we persisted, with the support of
the majority of Singaporeans, always acting with their
consent and in their interests. Now that we have
reached a reasonable standard of economic
development, other developing countries have
approached us for assistance. We feel honoured to be
asked. But we prefer them to see Singapore more as an
ongoing experiment to be studied than as a model to
follow. Every country is different, and each must
customize its own solutions.
32

Small countries like Singapore need a stable
external environment. We are ardent supporters of
international organizations like the United Nations and
the WTO, because they give us, together with other
countries, a say in global governance. A world in
which countries big and small can resolve disputes
according to commonly agreed rules is infinitely
preferable to one in which might makes right.
More than four centuries ago, a wise man from
the West visited the East. The Italian Jesuit Matteo
Ricci went to China with the goal of converting China
to Catholicism. He had a deep respect for the
civilization that he wanted to Christianize. Realizing
that the only way to impress the Chinese was to
interact with them on their own terms, he proceeded to
study the Chinese language, to master the Chinese
classics and to employ Chinese philosophical concepts
in his discourses on Christianity. Instead of talking at
the Chinese, he talked to them, expressing concepts to
which they could relate. Although Matteo Ricci did not
succeed in converting the Chinese, he left behind a
lasting legacy, and when he died the Chinese Emperor
consented to his burial in China. His tomb, inscribed
with his Chinese name, is to be found today in the
compound of the Party School of the Beijing Municipal
Committee.
History is unending. We need wise men like
Matteo Ricci from the West and the East, from the
South and the North, to help us, through debate and
dialogue, prevent a clash of civilizations. Respecting
diversity should never reduce us to hypocrisy and
cultural relativism, as if all points of view are equally
valid. We should never stop trying to influence one
another. Here in the United Nations we are always
trying to influence one another, but we must always be
prepared to see the same issues from the perspectives
of others. Here in the United Nations, we have an
institution that can help us create this better world.